Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-21 are canceled.
Claims 22-41 are allowed (claims renumbered as 1-20).
The following is an examiner’s statement of reasons for allowance:
Claims 22, 28 and 34 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 7-9) filed on 05/11/2022. 
	Regarding claim 22, In addition to Applicant’s remarks and amendments filed on 05/11/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “identifying, by a terminal device, an operation performed on the terminal device for entering a service mode that prioritizes data services over voice services; and
	in response to identifying the operation, sending, by the terminal device to a network server, one or more instructions that instruct the network server to disable the voice services of the terminal device.”, in conjunction with other claim elements as recited in claim 22.
	Regarding claim 28, In addition to Applicant’s remarks and amendments filed on 05/11/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “identify an operation performed on the terminal device for entering a service mode that prioritizes data services over voice services; and
	in response to identifying the operation, send, by the terminal device to a network server, one or more instructions that instruct the network server to disable the voice services of the terminal device.”, in conjunction with other claim elements as recited in claim 28.
	Regarding claim 34, In addition to Applicant’s remarks and amendments filed on 05/11/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “identify an operation performed on the terminal device for entering a service mode that prioritizes data services over voice services, wherein the terminal device is installed with a first subscriber identification model (SIM) card and a second SIM card, the terminal device supports dual SIM dual standby (DSDS), the first SIM card supports data services and voice services and the second SIM card supports voice services, and the data services of the first SIM card is disabled when the second SIM card performs the voice services; and
	in response to identifying the operation, sending, to a network server, one or more instructions that instruct the network server to disable the voice services of the terminal device.”, in conjunction with other claim elements as recited in claim 34.
Claims 23-27, 29-33 and 35-41 are allowable based on their dependency on claims 22, 28 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645